DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ambrose (US 4,267,684).

1: Ambrose teaches a package for one or more articles (package shown in Figures 4-6), comprising:

b. a flexible outer sheet (flexible outer sheet 105) having an outer sheet first portion, and an outer sheet second portion (see outer sheet first and second portions in Mock-up Figure 4A below), at least a portion of the outer sheet first portion being joined to a first surface of the inner sheet first portion (at the left end of Figure 4) to form one or more first primary expansion chambers therebetween (primary chamber, see Mock-up Figure 4A below), and 
at least a part of the outer sheet second portion being joined to a first surface of the inner sheet second portion to form one or more second primary expansion chambers therebetween (see the joining on the right side of Figure 4, forming the second primary chamber between 105 and 106); at least a first portion of a second surface of the inner sheet first portion disposed in face-to-face relationship with and joined to a second portion of a second surface of the second portion of the inner sheet forming an article reservoir therebetween (see the joining at both left side forming the reservoir in the middle, see Mock-up Figure 4A); 
c. an expansion port in fluid connection with the one or more first primary expansion chambers (port 107, in fluid connection with primary chamber) through which an unclaimed expansion material is capable of being introduced into the one or more expansion chambers; 
d. a closeable opening into which the one or more articles may be inserted (closeable opening, see Mock-up Figure 4A-4B); and 
e. an article retrieval feature that is a mechanical closure, lid, or closure flap (closure flap which could be sealed (col. 3, ll. 37-55)) that allows a user to open the package and retrieve the 
a secondary outer sheet material (see secondary outer sheet 106) disposed adjacent the outer surface of at least a portion of the outer sheet and is joined thereto to form one or more secondary expansion chambers (joined at left and right side of Figure 4, to form a secondary expansion chamber, between 105 and 106, Figure 4).

    PNG
    media_image1.png
    460
    769
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    367
    763
    media_image2.png
    Greyscale

4: Ambrose teaches the claimed invention as discussed above for Claim 1 and Ambrose further teaches that the one or more secondary expansion chambers are capable of providing structural rigidity and/or shape to the package when in an expanded configuration (when the primary and secondary chambers are filled, the chamber provide structural rigidity to the package, see Figures 5-6).

5: Ambrose teaches the claimed invention as discussed above for Claim 1 and Ambrose further teaches that the one or more secondary expansion chambers provide protection to the one or more articles disposed within the package from physical forces when the one or more secondary expansion chambers are in the expanded configuration (when the chambers are filled and the article reservoir are filled and sealed, the chambers provide protection for the articles within, see Figures 5-6).

6: Ambrose teaches the claimed invention as discussed above for Claim 1 and Ambrose further teaches that two or more secondary expansion chambers, wherein at least some of the .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 4-13, 15-20, 22-34, 36-38, 41-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-44 of copending Application No. 16/515,887 (reference application), claims 1-27 of copending Application No.16/515,331, claims 1-2, 4, 6-7, 9-25, 27, 29-32 of copending Application No.16/516,173, and claims 1-20 of copending Application No. 17/190,452. Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are directed to an expandable shipping package having a flexible inner and outer sheet with a primary and secondary expandable chambers there in between. Furthermore the packages have an expansion port and a closeable opening with an article retrieval feature and a flexible secondary outer sheet.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428. The examiner can normally be reached Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/King M Chu/Primary Examiner, Art Unit 3735